     Case 1:17-cv-05833-DLC Document 282 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In a letter of January 18, 2021, the plaintiffs moved to

compel defendant Edward Feldman to produce his communications

with Michael Sanford from December 29, 2015 to July 11, 2017.

According to the plaintiffs, Feldman previously represented

Sanford’s company, Pursuit Holdings, LLP (“Pursuit”), and at no

point represented Sanford.    Also on January 18, Michael Sanford,

who is no longer a defendant in this action, requested

permission to file a response to the plaintiffs’ motion by

January 25, 2021.

     Pursuit filed for Chapter 11 bankruptcy in 2018.         On

November 19, 2018, the case was converted to a Chapter 7

bankruptcy and a Trustee was appointed.       A Settlement Agreement

of January 2, 2019 states that the Trustee “waives any attorney-

client privilege on behalf of [Pursuit] and will not object to
     Case 1:17-cv-05833-DLC Document 282 Filed 01/19/21 Page 2 of 2




the Knopfs obtaining any documents or testimony in discovery

which may otherwise be subject to an attorney-client privilege

held by [Pursuit].”   To the extent that any defendant in this

litigation wishes to respond to the motion to compel, it is

hereby

     ORDERED that the defendant may show cause by Thursday,

January 21, 2021 at noon as to why this Court should not

consider Pursuit’s attorney-client privilege waived by the

Chapter 7 Trustee and/or grant the plaintiffs’ motion.

     IT IS FURTHER ORDERED that Sanford may respond to the

plaintiffs’ motion by Thursday, January 21, 2021 at noon.


Dated:    New York, New York
          January 19, 2021




                                   2
